Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion filed
September 25, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00836-CR
                                    NO. 14-12-00837-CR



                      EX PARTE LEROY D. MCCOOK, Relator


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                 262nd District Court
                                    Harris, Texas
                      Trial Court Cause Nos. 1303398 & 1303399

                           MEMORANDUM O P I N I O N

       On September 10, 2012, relator Leroy D. McCook filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to lower the amount of his bond
pending appeal.
       Relator was convicted of possession of marijuana and unlawful possession of a
firearm and sentenced to seven years’ confinement in the Institutional Division of the
Texas Department of Criminal Justice. He has appealed his convictions to this court.
According to the petition, the trial court set his appeal bond at $50,000 in each case,
which he alleges is excessive. He asks this court to reduce his bond to an amount he can
afford and release him from custody.

       We are unable to consider relator’s petition because our authority to entertain
petitions for writ of habeas corpus extends solely to the actions of judges in civil cases.
See Tex. Gov’t Code Ann. § 22.221(d). Our habeas corpus jurisdiction in criminal
matters is appellate only, and we may not exercise original jurisdiction. See Ex Parte
Denby, 627 S.W.2d 535, 435 (Tex. App.—Houston [1st Dist.] 1981, orig. proceeding).
Therefore, we dismiss relator’s petition for lack of jurisdiction.

                                                          PER CURIAM




Panel consists of Justices Seymore, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              2